DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, claim 2 recites the limitation “wherein the level lower than the sequence level comprises a slice level or a picture level.” Said limitation requires a selection from an open list of alternatives. Therefore, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05 (h).
Regarding claim 11, claim 11 recites the limitation “wherein the level lower than the sequence level comprises a slice level or a picture level.” Said limitation requires a selection from an open list of alternatives. Therefore, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05 (h).
Regarding claim 18, claim 18 recites the limitation “wherein the level lower than the sequence level comprises a slice level or a picture level.” Said limitation requires a selection from an open list of alternatives. Therefore, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05 (h).

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-13, 15-20 and 22-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhou (US 20130077696 A1), hereinafter referred to as Zhou.
Regarding claim 1, Zhou discloses a computer-implemented method, comprising:
receiving a bitstream of video data (See FIG. 3, the decoder receiving a compressed bit stream of video data);
enabling or disabling a coding mode for a video sequence, based on a first flag in the bitstream (See [0028] teaching that the lossless_coding_enabled_flag is included in the sequence parameter set (SPS). If this flag is set, then lossless coding parameters may be present in the bit stream at various levels); and
determining whether controlling of the coding mode is enabled or disabled at a level lower than a sequence level, based on a second flag in the bitstream (See [0029] – teaching if the  sequence lossless coding flag, sps_lossless_coding_enabled_flag,  is disabled, lower level flags for lossless coding may present in the bit stream,)
Regarding claim 2, Zhou discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the computer-implemented method according to claim 1, wherein the level lower than the sequence level comprises a slice level or a picture level (See [0030] - teaching controlling of the coding mode is enabled or disabled at the picture level; and [0033] – disclosing  teaching controlling of the coding mode is enabled or disabled at the slice level).
Regarding claim 3, Zhou discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the computer-implemented method according to claim 1, further comprising: in response to the controlling of the coding mode being enabled at the level lower than the sequence level, enabling or disabling the coding mode for a target lower-level region, based on a third flag in the bitstream (See [0030] - pps_lossless_coding_enabled_flag and [0033] - slice_lossless_coding_enabled_flag).
Regarding claim 4, Zhou discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the computer-implemented method according to claim 3, further comprising:
detecting the third flag in a slice header of a target slice, wherein the target slice is the target lower-level region (See [0033] - slice_lossless_coding_enabled_flag, may be included in a slice header); or
detecting the third flag in a picture header of a target picture, wherein the target picture is the target lower-level region (See [0030] - pps_lossless_coding_enabled_flag, may be included in a PPS).
Regarding claim 6, Zhou discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the computer-implemented method according to claim 1, further comprising: detecting the first flag in a Sequence Parameter Set (SPS) of the video sequence (See [0028] – lossless_coding_enabled_flag, is included in the sequence parameter set (SPS).
Regarding claim 7, Zhou discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the computer-implemented method according to claim 1, further comprising: in response to the coding mode being enabled for the video sequence, detecting the second flag in the SPS of the video sequence (See [0029] and Table 1 - sps_lossless_coding_enabled_flag, included in the SPS).
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 1.
Furthermore, Zhou discloses a non-transitory computer-readable medium storing a set of instructions that is executable by at least one processor of an apparatus (See [0118]).
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 1.
Furthermore, Zhou discloses a non-transitory computer-readable medium storing a set of instructions that is executable by at least one processor of an apparatus (See [0118]).
Regarding claim 11, Zhou discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim. Further, claim 11 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 2.
Regarding claim 12, Zhou discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim. Further, claim 12 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 3.
Regarding claim 13, Zhou discloses all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Further, claim 13 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 4.
Regarding claim 15, Zhou discloses all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Further, claim 15 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 6.
Regarding claim 16, Zhou discloses all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Further, claim 16 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 7.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 1.
 apparatus, comprising: a memory configured to store a set of instructions; and one or more processors communicatively coupled to the memory and configured to execute the set of instructions to cause the apparatus to (See [0118]).
Regarding claim 18, Zhou discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 18 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 2.
Regarding claim 19, Zhou discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 19 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 3.
Regarding claim 20, Zhou discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 20 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 4.
Regarding claim 22, Zhou discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 22 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 6.
Regarding claim 23, Zhou discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 23 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 7.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 5, 9, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Sethuraman et al. (WO 2020253858 A1), hereinafter referred to as Sethuraman. 
Regarding claim 5, Zhou discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Zhou does not explicitly disclose the computer-implemented method according to claim 1, wherein the coding mode is at least one of: a bi-directional optical flow (BDOF) mode; a prediction refinement with optical flow (PROF) mode; or a decoder side motion vector refinement (DMVR) mode.
However, Sethuraman from the same or similar endeavor of video compression discloses the computer-implemented method according to claim 1, wherein the coding mode is at least one of: a bi-directional optical flow (BDOF) mode; a prediction refinement with optical flow (PROF) mode; or a decoder side motion vector refinement (DMVR) mode (P. 2, line 28 - P3, line 9 - a decoder side motion vector refinement (DMVR) mode and P. 5,  line 34 – P. 6, line 14 - bi-directional optical flow (BDOF) ).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Zhou to add the teachings of Sethuraman as above, in order to significantly increase the coding efficiency (Sethuraman, P. 3. Lines 10-17).
Regarding claim 9, Zhou discloses all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim. Further, claim 9 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 5.
Regarding claim 14, Zhou discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim. Further, claim 14 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 5.
Regarding claim 21, Zhou discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 21 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/FABIO S LIMA/Primary Examiner, Art Unit 2486